 


110 HR 1781 IH: Children’s Dental Health Improvement Act of 2007
U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1781 
IN THE HOUSE OF REPRESENTATIVES 
 
March 29, 2007 
Mr. Dingell (for himself, Mr. Simpson, Mr. Hoyer, Mr. Pallone, Mr. Waxman, Mr. Cummings, Mr. Wynn, Mrs. Capps, Mr. Towns, Mr. Ross, Mr. Engel, Ms. Eshoo, Mr. Allen, Ms. DeGette, and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide disadvantaged children with access to primary dental care services. 
 
 
1.Short title 
(a)Short titleThis Act may be cited as the Children’s Dental Health Improvement Act of 2007. 
(b)Table of ContentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title. 
Title I—Improving Delivery Of Pediatric Dental Services Under Medicaid And SCHIP 
Sec. 101. Grants to improve the provision of dental services under Medicaid and SCHIP. 
Sec. 102. Guarantee of dental benefits under SCHIP. 
Sec. 103. State option to provide wrap-around SCHIP coverage to children who have other health coverage. 
Title II—Correcting GME Payments For Dental Residency Training Programs 
Sec. 201. Limitation on the application of the 1-year lag in the Indirect Medical Education ratio (IME) changes and the 3-year rolling average for counting interns and residents for IME and Direct Graduate Medical Education (D–GME) payments under the Medicare program. 
Title III—Improving delivery of pediatric dental services under Community Health Centers, Public Health Departments, and the Indian Health Service 
Sec. 301. Grants to improve the provision of dental health services through community health centers and public health departments. 
Sec. 302. Dental officer multiyear retention bonus for the Indian health service. 
Sec. 303. Demonstration projects to increase access to pediatric dental services in underserved areas. 
Sec. 304. Technical correction. 
Title IV—Improving oral health promotion and disease prevention programs 
Sec. 401. Oral health initiative. 
Sec. 402. CDC reports. 
Sec. 403. Early childhood caries. 
Sec. 404. School-based dental sealant program. 
Sec. 405. Basic oral health promotion.  
IImproving Delivery Of Pediatric Dental Services Under Medicaid And SCHIP 
101.Grants to improve the provision of dental services under Medicaid and SCHIPTitle V of the Social Security Act (42 U.S.C. 701 et seq.) is amended by adding at the end the following: 
 
511.Grants to improve the provision of dental services under Medicaid and SCHIP 
(a)Authority To Make GrantsIn addition to any other payments made under this title to a State, the Secretary shall award grants to States that satisfy the requirements of subsection (b) to improve the provision of dental services to children who are enrolled in a State plan under title XIX or a State child health plan under title XXI (in this section, collectively referred to as the State plans). 
(b)RequirementsIn order to be eligible for a grant under this section, a State shall provide the Secretary with the following assurances: 
(1)Improved service deliveryThe State shall have a plan to improve the delivery of dental services to children, including children with special health care needs, who are enrolled in the State plans, including providing outreach and administrative case management, improving collection and reporting of claims data, and providing incentives, in addition to raising reimbursement rates, to increase provider participation. 
(2)Adequate payment ratesThe State has provided for payment under the State plans for dental services for children at levels consistent with the market-based rates and sufficient enough to enlist providers to treat children in need of dental services. 
(3)Ensured accessThe State shall ensure it will make dental services available to children enrolled in the State plans to the same extent as such services are available to the pediatric population of the State. 
(c)Use of Funds 
(1)In generalFunds provided under this section may be used to provide administrative resources (such as program development, provider training, data collection and analysis, research-related tasks, demonstration programs, and technical assistance) to assist States in providing and assessing services that include preventive and therapeutic dental care regimens.  
(2)LimitationFunds provided under this section may not be used for payment of direct dental, medical, or other services or to obtain Federal matching funds under any Federal program. 
(d)ApplicationA State shall submit an application to the Secretary for a grant under this section in such form and manner and containing such information as the Secretary may require. 
(e)Authorization of AppropriationsThere are authorized to be appropriated to make grants under this section $50,000,000 for fiscal year 2008 and each fiscal year thereafter. 
(f)Application of Other Provisions of Title 
(1)In generalExcept as provided in paragraph (2), the other provisions of this title shall not apply to a grant made under this section. 
(2)ExceptionsThe following provisions of this title shall apply to a grant made under subsection (a) to the same extent and in the same manner as such provisions apply to allotments made under section 502(c): 
(A)Section 504(b)(6) (relating to prohibition on payments to excluded individuals and entities). 
(B)Section 504(c) (relating to the use of funds for the purchase of technical assistance). 
(C)Section 504(d) (relating to a limitation on administrative expenditures). 
(D)Section 506 (relating to reports and audits), but only to the extent determined by the Secretary to be appropriate for grants made under this section. 
(E)Section 507 (relating to penalties for false statements). 
(F)Section 508 (relating to nondiscrimination). 
(G)Section 509 (relating to the administration of the grant program).. 
102.Guarantee of dental benefits under SCHIP 
(a)In generalSection 2103(c)(1) of the Social Security Act (42 U.S.C. 1397cc(c)(1)) is amended by adding at the end the following new subparagraph: 
 
(E)Dental services described in section 1905(r)(3) and provided in accordance with 1902(a)(43).. 
(b)Information reportingSection 2108 of such Act (42 U.S.C. 1397hh) is amended by adding at the end the following new subsection: 
 
(e)Information on dental services 
(1)In generalEach State shall submit to the Secretary, not less frequently than annually and in a form and manner specified by the Secretary, the following information with respect to the provision of the care and services described in section 1905(r)(3) under the State child health plan to targeted low-income children enrolled in the plan at any time during the fiscal year involved: 
(A)The number of such enrolled children by age grouping. 
(B)For children within each such age grouping, information of the type contained in questions 12(a)–(c) of CMS Form 416 that consists of the number of enrolled targeted low income children who receive any, preventive, or restorative care described in such section under the State plan. 
(C)For the age grouping that includes age 8, the number of enrolled targeted low-income children who receive a protective sealant on at least one permanent molar tooth. 
(2)Public disclosure of reportsThe Secretary shall post on the public website of the Secretary of Health and Human Services the results of information most recently reported under paragraph (1). The Secretary shall include in such posting information, by age grouping beginning with dental visits occurring by age one, on the estimated national averages for all States with respect to such information.. 
(c)Effective dates 
(1)Inclusion of dental benefitsThe amendment made by subsection (a) shall take effect on January 1, 2008, and shall apply to child health assistance provided on or after that date. 
(2)ReportingThe amendment made by subsection (b) shall apply to reports for years after the effective date described in paragraph (1). 
103.State option to provide wrap-around SCHIP coverage to children who have other health coverage 
(a)In General 
(1)SCHIP 
(A)State option to provide wrap-around coverageSection 2110(b) of the Social Security Act (42 U.S.C. 1397jj(b)) is amended— 
(i)in paragraph (1)(C), by inserting , subject to paragraph (5), after under title XIX or; and 
(ii)by adding at the end the following: 
 
(5)State option to provide wrap-around coverageA State may waive the requirement of paragraph (1)(C) that a targeted low-income child may not be covered under a group health plan or under health insurance coverage, if the State satisfies the conditions described in section 2105(c)(8). The State may waive such requirement in order to provide— 
(A)dental services described in section 2103(c)(1)(E); or 
(B) 
(i)benefits for items or services that are not covered, or are only partially covered, under such plan; and 
(ii)protection against incurring out of-pocket costs (including premiums) in excess of the limitations otherwise applicable to a targeted low-income child with the same family income. In waiving such requirement, a State may limit the application of the waiver to children whose family income does not exceed a level specified by the State, so long as the level so specified does not exceed the maximum income level otherwise established for other children under the State child health plan.. 
(B)Conditions DescribedSection 2105(c) of the Social Security Act (42 U.S.C. 1397ee(c)) is amended by adding at the end the following: 
 
(8)Conditions for provision of wrap-around coverageFor purposes of section 2110(b)(5), the conditions described in this paragraph are the following: 
(A)Income eligibilityThe State child health plan (whether implemented under title XIX or this title)— 
(i)has the highest income eligibility standard permitted under this title as of January 1, 2008; 
(ii)subject to subparagraph (B), does not limit the acceptance of applications for children; and 
(iii)provides benefits to all children in the State who apply for and meet eligibility standards. 
(B)No waiting list imposedWith respect to all targeted low-income children, the State does not impose any numerical limitation, waiting list, or similar limitation on the eligibility of such children for child health assistance under such State plan. 
(C)No more favorable treatmentThe State child health plan may not provide more favorable coverage of dental services to the children covered under section 2110(b)(5) than to children otherwise covered under this title.. 
(C)State option to waive waiting periodSection 2102(b)(1)(B) of the Social Security Act (42 U.S.C. 1397bb(b)(1)(B)) is amended— 
(i)in clause (i), by striking and at the end; 
(ii)in clause (ii), by striking the period and inserting ; and; and 
(iii)by adding at the end the following: 
 
(iii)at State option, may not apply a waiting period in the case of a child described in section 2110(b)(5), if the State satisfies the requirements of section 2105(c)(8).. 
(2)Application of enhanced match under MedicaidSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended— 
(A)in subsection (b), in the fourth sentence, by striking or subsection (u)(3) and inserting (u)(3), or (u)(4); and 
(B)in subsection (u)— 
(i)by redesignating paragraph (4) as paragraph (5); and 
(ii)by inserting after paragraph (3) the following: 
 
(4)For purposes of subsection (b), the expenditures described in this paragraph are expenditures for items and services for children described in section 2110(b)(5), but only in the case of a State that satisfies the requirements of section 2105(c)(8).. 
(3)Application of secondary payer provisionsSection 2107(e)(1) of the Social Security Act (42 U.S.C. 1397gg(e)(1)) is amended— 
(A)by redesignating subparagraphs (B) through (D) as subparagraphs (C) through (E), respectively; and 
(B)by inserting after subparagraph (A) the following: 
 
(B)Section 1902(a)(25) (relating to coordination of benefits and secondary payer provisions) with respect to children covered under a waiver described in section 2110(b)(5).. 
(b)Effective DateThe amendments made by subsection (a) shall take effect on January 1, 2008, and shall apply to child health assistance and medical assistance provided on or after that date. 
IICorrecting GME Payments For Dental Residency Training Programs 
201.Limitation on the application of the 1-year lag in the Indirect Medical Education ratio (IME) changes and the 3-year rolling average for counting interns and residents for IME and Direct Graduate Medical Education (D–GME) payments under the Medicare program 
(a)IME Ratio and Rolling AverageSection 1886(d)(5)(B)(vi) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(B)(vi)) is amended by adding at the end the following new sentence: For cost reporting periods beginning during fiscal years beginning on or after October 1, 2007, subclauses (I) and (II) shall be applied only with respect to a hospital’s approved medical residency training program in the fields of allopathic medicine and osteopathic medicine.. 
(b)D–GME Rolling AverageSection 1886(h)(4)(G) of the Social Security Act (42 U.S.C. 1395ww(h)(4)(G)) is amended by adding at the end the following new clause: 
 
(iv)Application for FY 2008 and subsequent yearsFor cost reporting periods beginning during fiscal years beginning on or after October 1, 2007, clauses (i) through (iii) shall be applied only with respect to a hospital’s approved medical residency training program in the fields of allopathic medicine and osteopathic medicine.. 
IIIImproving delivery of pediatric dental services under Community Health Centers, Public Health Departments, and the Indian Health Service 
301.Grants to improve the provision of dental health services through community health centers and public health departmentsSubpart I of part D of title III of the Public Health Service Act (42 U.S.C. 254b et seq.) is amended by adding at the end the following: 
 
330M.Grant program to expand the availability of services 
(a)In GeneralThe Secretary, acting through the Health Resources and Services Administration, shall establish a program under which the Secretary may award grants to eligible entities and eligible individuals to expand the availability of primary dental care services in dental health professional shortage areas and medically underserved areas. 
(b)Eligibility 
(1)EntitiesTo be eligible to receive a grant under this section an entity— 
(A)shall be— 
(i)a health center receiving funds under section 330 or designated as a Federally qualified health center; 
(ii)a county or local public health department, if located in a federally-designated dental health professional shortage area; 
(iii)an Indian tribe or tribal organization (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)); 
(iv)a dental education program accredited by the Commission on Dental Accreditation; or 
(v)a community-based program the child service population of which is made up of at least 33 percent of children who are eligible children, including at least 25 percent of such children being children with mental retardation or related developmental disabilities, unless specific documentation of a lack of need for access by this sub-population is established; and 
(B)shall prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including information concerning dental provider capacity to serve individuals with developmental disabilities. 
(2)IndividualsTo be eligible to receive a grant under this section an individual shall— 
(A)be a dental health professional licensed or certified in accordance with the laws of State in which such individual provides dental services; 
(B)prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require; and 
(C)provide assurances that— 
(i)the individual will practice in a federally-designated dental health professional shortage area; or 
(ii)not less than 25 percent of the patients of such individual are— 
(I)receiving assistance under a State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.); 
(II)receiving assistance under a State plan under title XXI of the Social Security Act (42 U.S.C. 1397aa et seq.); or 
(III)uninsured. 
(c)Use of Funds 
(1)EntitiesAn entity shall use amounts received under a grant under this section to provide for the increased availability of primary dental services in the areas described in subsection (a). Such amounts may be used to supplement the salaries offered for individuals accepting employment as dentists in such areas. 
(2)IndividualsA grant to an individual under subsection (a) shall be in the form of a $1,000 bonus payment for each month in which such individual is in compliance with the eligibility requirements of subsection (b)(2)(C). 
(d)Primary dental care services definedFor purposes of this section, the term primary dental care services means dental services necessary to prevent disease and promote oral health, restore oral structures to health and function, and treat emergency conditions, and includes dental services described in section 1905(r)(3) of the Social Security Act (42 U.S.C. 1396d(r)(3)).  
(e)Authorization of Appropriations 
(1)In generalNotwithstanding any other amounts appropriated under section 330 for health centers, there is authorized to be appropriated $40,000,000 for each of fiscal years 2008 through 2012 to hire and retain dental health care providers under this section. 
(2)Use of fundsOf the amount appropriated for a fiscal year under paragraph (1), the Secretary shall use— 
(A)not less than 65 percent of such amount to make grants to eligible entities; and 
(B)not more than 35 percent of such amount to make grants to eligible individuals.. 
302.Dental officer multiyear retention bonus for the Indian health service 
(a)Terms and DefinitionsIn this section: 
(1)Creditable serviceThe term creditable service includes all periods that a dental officer spent in graduate dental educational (GDE) training programs while not on active duty in the Indian Health Service and all periods of active duty in the Indian Health Service as a dental officer. 
(2)Dental officerThe term dental officer means an officer of the Indian Health Service designated as a dental officer. 
(3)DirectorThe term Director means the Director of the Indian Health Service. 
(4)ResidencyThe term residency means a graduate dental educational (GDE) training program of at least 12 months leading to a specialty, including general practice residency (GPR) or an advanced education general dentistry (AEGD). 
(5)SpecialtyThe term specialty means a dental specialty for which there is an Indian Health Service specialty code number. 
(b)Requirements for Bonus 
(1)In generalAn eligible dental officer of the Indian Health Service who executes a written agreement to remain on active duty for 2, 3, or 4 years after the completion of any other active duty service commitment to the Indian Health Service may, upon acceptance of the written agreement by the Director, be authorized to receive a dental officer multiyear retention bonus under this section. The Director may, based on requirements of the Indian Health Service, decline to offer such a retention bonus to any specialty that is otherwise eligible, or to restrict the length of such a retention bonus contract for a specialty to less than 4 years. 
(2)LimitationsEach annual dental officer multiyear retention bonus authorized under this section shall not exceed the following: 
(A)$50,000 for a 4-year written agreement. 
(B)$10,000 for a 3-year written agreement. 
(C)$8,000 for a 2-year written agreement. 
(c)Eligibility 
(1)In generalIn order to be eligible to receive a dental officer multiyear retention bonus under this section, a dental officer shall— 
(A)be at or below such grade as the Director shall determine; 
(B)have completed any active duty service commitment of the Indian Health Service incurred for dental education and training or have 8 years of creditable service; 
(C)have completed initial residency training, or be scheduled to complete initial residency training before September 30 of the fiscal year in which the officer enters into a dental officer multiyear retention bonus written service agreement under this section; and 
(D)have a recognized dental specialty. 
(2)Extension to other officersThe Director may extend the retention bonus to dental officers other than officers with a dental specialty in pediatric dentistry, as well as to other dental hygienists with a minimum of a baccalaureate degree, based on demonstrated need. 
(d)Termination of Entitlement to Special PayThe Director may terminate, with cause, at any time a dental officer’s multiyear retention bonus contract under this section. If such a contract is terminated, the unserved portion of the retention bonus contract shall be recouped on a pro rata basis. The Director shall establish regulations that specify the conditions and procedures under which termination may take place. The regulations and conditions for termination shall be included in the written service contract for a dental officer multiyear retention bonus under this section. 
(e)Refunds 
(1)In generalProrated refunds shall be required for sums paid under a retention bonus contract under this section if a dental officer who has received the retention bonus fails to complete the total period of service specified in the contract, as conditions and circumstances warrant. 
(2)Debt to united statesAn obligation to reimburse the United States imposed under paragraph (1) is a debt owed to the United States. 
(3)No discharge in bankruptcyNotwithstanding any other provision of law, a discharge in bankruptcy under title 11, United States Code, that is entered less than 5 years after the termination of a retention bonus contract under this section does not discharge the dental officer who signed such a contract from a debt arising under the contract or under paragraph (1). 
303.Demonstration projects to increase access to pediatric dental services in underserved areas 
(a)Authority To Conduct ProjectsThe Secretary of Health and Human Services, through the Administrator of the Health Resources and Services Administration and the Director of the Indian Health Service, shall establish demonstration projects that are designed to increase access to dental services for children in underserved areas, as determined by the Secretary. 
(b)Authorization of AppropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this section. 
304.Technical correctionSection 340G(b)(1)(B) of the Public Health Service Act (42 U.S.C. 256g(b)(1)(B)) is amended by striking and at the end and inserting or. 
IVImproving oral health promotion and disease prevention programs 
401.Oral health initiative 
(a)EstablishmentThe Secretary of Health and Human Services shall establish an oral health initiative to reduce the profound disparities in oral health by improving the health status of vulnerable populations, particularly low-income children, children with developmental disabilities, and ethnic and racial minority populations that experience a disproportionate level of dental disease, to the level of health status that is enjoyed by the majority of people in the United States.  
(b)ActivitiesThe Secretary of Health and Human Services shall, through the oral health initiative— 
(1)carry out activities to improve intra-agency and inter-agency collaborations, including activities to identify, engage, and encourage existing Federal and State programs to maximize their potential to address oral health; 
(2)carry out activities to encourage public-private partnerships to engage private sector communities of interest (including health professionals, educators, State policymakers, foundations, business, and the public) in partnerships that promote oral health and dental care, in addition to allowing for contractual relationships between federally qualified health centers and private dental providers to increase access to dental care for adults and children; 
(3)carry out activities to reduce the disease burden in high risk populations through the application of best-science in oral health, including programs such as community water fluoridation and dental sealants; 
(4)carry out activities to improve the oral health literacy of the public through school-based education programs; and 
(5)provide for the development, implementation, or integration of outreach and education programs to families of children enrolled in Medicaid or SCHIP, particularly such children who are members of populations that experience oral health disparities, that increase awareness of dental coverage, when to seek dental services, and how to obtain such services. 
(c)CoordinationThe Secretary of Health and Human Services shall— 
(1)through the Administrator of the Centers for Medicare and Medicaid Services, establish the Chief Dental Officer for the Medicaid and State children’s health insurance programs established under titles XIX and XXI, respectively, of the Social Security Act (42 U.S.C. 1396 et seq. 1397aa et seq.); 
(2)through the Administrator of the Health Resources and Services Administration, establish the Chief Dental Office for all oral health programs within the Health Resources and Services Administration; 
(3)through the Director of the Centers for Disease Control and Prevention, establish the Chief Dental Officer for all oral health programs within such Centers; and 
(4)carry out this section in collaboration with the Administrators and Chief Dental Officers described in paragraphs (1), (2), and (3). 
(d)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section, $25,000,000 for fiscal year 2008, and such sums as may be necessary for each subsequent fiscal year. 
402.CDC reports 
(a)Collection of DataThe Director of the Centers for Disease Control and Prevention, in collaboration with other organizations and agencies, shall collect data through State-based oral health surveillance systems describing the dental, craniofacial, and oral health of residents of all 50 States and certain Indian tribes. 
(b)ReportsThe Director of the Centers for Disease Control and Prevention shall compile and analyze data collection under subsection (a) and annually prepare and submit to the appropriate committees of Congress a report concerning the oral health of States and Indian tribes. 
403.Early childhood caries 
(a)In GeneralThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, shall— 
(1)expand existing surveillance activities to include children at high risk of early childhood caries, including sub-populations such as children with developmental disabilities; 
(2)assist State, local, and tribal health agencies and departments in collecting, analyzing and disseminating data on early childhood caries; and 
(3)develop, implement, and evaluate programs that promote comprehensive approaches and public education programs to prevent early childhood caries. 
(b)Appropriateness of ActivitiesThe Secretary of Health and Human Services shall carry out programs and activities under subsection (a) in a culturally competent manner with respect to populations at risk of early childhood caries. 
(c)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for fiscal year 2008 and each subsequent fiscal year. 
404.School-based dental sealant programSection 317M(c) of the Public Health Service Act (42 U.S.C. 247b–14(c)) is amended— 
(1)in paragraph (1), by inserting and school-linked after school-based; 
(2)in the first sentence of paragraph (2)— 
(A)by inserting and school-linked after school-based; and 
(B)by inserting or Indian tribe after State; and 
(3)by striking paragraph (3) and inserting the following: 
 
(3)EligibilityTo be eligible to receive funds under paragraph (1), an entity shall— 
(A)prepare and submit to the State or Indian tribe an application at such time, in such manner and containing such information as the State or Indian tribe may require; and 
(B)be a— 
(i)public elementary or secondary school— 
(I)that is located in an urban area in which more than 50 percent of the student population is participating in Federal or State free or reduced meal programs; or 
(II)that is located in a rural area and, with respect to the school district in which the school is located, the district involved has a median income that is at or below 235 percent of the poverty line, as defined in section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)); or 
(ii)public or non-profit organization, including a grantee under section 330 and urban Indian clinics under title V of the Indian Health Care Improvement Act, that is under contract with an elementary or secondary school described in subparagraph (B) to provide dental services to school-age children.. 
405.Basic oral health promotion 
(a)In GeneralThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention and in consultation with dental organizations (including organizations having expertise in the prevention and treatment of oral disease in underserved pediatric populations), shall award grants to States and Indian tribes to improve the basic capacity of such States and tribes to improve the oral health of children and their families. 
(b)RequirementsA State or Indian tribe shall use amounts received under a grant under this section to conduct one or more of the following activities: 
(1)Establish an oral health plan, oral health policies, effective prevention programs, and accountability measures and systems. 
(2)Establish and guide coalitions, partnerships, and alliances to accomplish the establishment of the plan, policies, programs, and systems under paragraph (1). 
(3)Monitor changes in oral disease burden, disparities, and the utilization of preventive services by high-risk populations. 
(4)Identify, test, establish, support, and evaluate prevention interventions to reduce oral health disparities. 
(5)Promote public awareness and education in support of improvements of oral health. 
(6)Support training programs for dental and other health professions needed to strengthen oral health prevention programs. 
(7)Establish, enhance, or expand oral disease prevention and disparity reduction programs. 
(8)Evaluate the progress and effectiveness of the State’s oral disease prevention and disparity reduction program. 
(c)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section, $58,000,000 for fiscal year 2008 and such sums as may be necessary for each subsequent fiscal year. 
 
